     Case 2:18-cv-01127-MJH Document 42 Filed 12/17/19 Page 1 of 1



                           UNITED STATES COURT OF APPEALS
                                FOR THE THIRD CIRCUIT
                                     ____________

                                          No. 19-1394
                                         ____________

WILLIAM DRUMMOND; GPGC LLC; SECOND AMENDMENT FOUNDATION, INC.,

                                                                     Appellants

                                               v.

   TOWNSHIP OF ROBINSON; MARK DORSEY, Robinson Township Zoning Officer,
                    in his official and individual capacities
                                 ____________

                         On Appeal from the United States District Court
                            for the Western District of Pennsylvania
                                 (D.C. Civil No. 2-18-cv-01127)
                           District Judge: Honorable Marilyn J. Horan
                                          ____________

                       Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                                       October 2, 2019

                 Before: SHWARTZ, FUENTES and FISHER, Circuit Judges.
                                   ____________

                                          JUDGMENT
                                         ____________

       This cause came on to be considered on the record from the United States District
Court for the Western District of Pennsylvania and was submitted pursuant to Third Circuit
L.A.R. 34.1(a) on October 2, 2019. On consideration whereof, it is now hereby

       ORDERED and ADJUDGED by this Court that the order of the District Court entered
January 22, 2019, be and the same is hereby VACATED and REMANDED with respect to
Drummond’s facial Second Amendment claims and the denial of the preliminary
injunction and AFFIRMED in all other respects. All of the above in accordance with the
Opinion of this Court.

         Costs shall not be taxed.

                                              ATTEST:

                                                              Certified as a true copy and issued in lieu
                                              s/ Patricia S. Dodszuweit                   12/17/19
                                                              of a formal mandate on
                                              Clerk
Dated:          November 14, 2019
                                                           Teste:
                                                           Clerk, U.S. Court of Appeals for the Third Circuit
